FILED
                             NOT FOR PUBLICATION                            JUL 16 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANTONIO CANECES-GARCIA,                          No. 08-73238

               Petitioner,                       Agency No. A098-806-605

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Antonio Caneces-Garcia, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order affirming an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review de novo questions of law, Cerezo v. Mukasey,

512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference is owed to

the BIA’s determination of the governing statutes and regulations, Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review factual findings for

substantial evidence. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

       We reject petitioner’s claim that he is eligible for withholding of removal

based upon an imputed anti-gang political opinion or his membership in a

particular social group. See Barrios v. Holder, 581 F.3d 849, 854-56 (9th Cir.

2009); Santos-Lemus v. Mukasey, 542 F.3d 738, 746-47 (9th Cir. 2008) (holding

that a “general aversion to gangs does not constitute a political opinion”);

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (“[t]he Real ID Act

requires that a protected ground represent ‘one central reason’ for an asylum

applicant’s persecution”). Accordingly, because petitioner failed to demonstrate

that he was persecuted or fears persecution on account of a protected ground, we

deny the petition as to his withholding of removal claim. See Barrios, 581 F.3d at

856.

       Substantial evidence supports the BIA’s finding that petitioner failed to

demonstrate it is more likely than not he would be tortured by, or at the instigation


                                           2                                    08-73238
of, or with the consent or acquiescence of a public official if returned to

Guatemala, and therefore we deny the petition as to petitioner’s CAT claim. See

Santos-Lemus, 542 F.3d at 747-48.

      Finally, petitioner’s contention that the BIA failed to articulate its reasons

for denying relief is not supported by the record. See Lata v. INS, 204 F.3d 1241,

1246 (9th Cir. 2000).

      PETITION FOR REVIEW DENIED.




                                           3                                     08-73238